DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 7-10, 12, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 107013510.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Silver (US 10713510) discloses a computer-implemented method comprising: 
identifying, by one or more computing devices, a speed limit sign in a vehicle's environment that is positioned along a road (Silver, claim 1); 
determining, by the one or more computing devices, an effect zone of the identified speed limit sign relative to the road based on characteristics of surrounding areas or another detected object along the road (Silver, claim 1); and 
controlling, by the one or more computing devices, the vehicle based on the determined effect zone of the identified speed limit sign (Silver Claim discloses controlling, by the one or more computing devices, the vehicle based on the determined response.  Silver claim 1 also indicates that the determined response is based on the determined effect zone of the identified speed limit sign.  As such it is obvious that Silver reads on the claims).
Regarding claim 2, Silver (US 10713510) discloses the method of claim 1, wherein determining the effect zone of the identified speed limit sign relative to the road includes determining whether the identified speed limit sign corresponds to a speed limit sign that is pre-stored in map information (Silver Claim 1 recites, “determining, by the one or more computing devices, whether the location and orientation of the identified speed limit sign corresponds to a pre-stored location and a pre- stored orientation of a speed limit sign that is pre-stored in map information.” Then again Silver claim 2 recites, “determining the effect zone of the identified speed limit sign includes determining a start point and an end point of the effect zone.”  As such Silver reads on the claim). 
Regarding claim 4, Silver (US 10713510) discloses the method of claim 1, wherein determining the effect zone of the identified speed limit sign relative to the road includes determining the effect zone is for a speed change location when the identified speed limit sign is within a set distance of an area that has characteristics associated with the speed change location or an object associated with the speed change location (Silver at claim 10 recites, “….., wherein determining the effect zone of the identified speed limit sign includes determining a start point and an end point of the effect zone.” Then again at claim 11, Silver recites, “…….., wherein the start point is determined to be at a point of a road at a predetermined distance before the location of the identified speed limit sign, and the end point is determined to be at a point of the road at a predetermined distance before a location of another speed limit sign.  Therefore, Silver reads on the claims).  
Regarding claim 7, Silver (US 10713510) discloses the method of claim 1, wherein determining the effect zone of the identified speed limit sign includes determining a start point and an end point of the effect zone (Silver Claim 2).  
Regarding claim 8, Silver (US 10713510) discloses the method of claim 7, wherein the start point is determined to be at a point of a road at a predetermined distance before a location of the identified speed limit sign, and the end point is determined to be at a point of the road at a predetermined distance before a location of another speed limit sign (Silver claim 3).  
Regarding claim 9, Silver (US 10713510) discloses a system comprising: 
a perception system configured to detect an object in a vehicle's environment (Silver Claim 9); and 
one or more computing devices configured to: 
detect, using the perception system, a speed limit sign in the vehicle's environment that is positioned along a road (Silver claim 9-11); 
determine an effect zone of the detected speed limit sign relative to the road based on characteristics of surrounding areas or another detected object along the road (Silver claims 9-11); and 
control the vehicle based on the determined effect zone of the detected speed limit sign (Silver Claims 1, 9 discloses controlling, ………., the vehicle based on the determined response.  Silver claim 1 also indicates that the determined response is based on the determined effect zone of the detected speed limit sign.  As such it is obvious that Silver reads on the claims).
Regarding claim 10, Silver (US 10713510) discloses the system of claim 9, wherein determining the effect zone of the detected speed limit sign relative to the road is based on whether the detected speed limit sign corresponds to a speed limit sign that is pre-stored in map information (Silver Claim 1, 9-11 recites, “determining, ……, whether the location and orientation of the identified speed limit sign corresponds to a pre-stored location and a pre- stored orientation of a speed limit sign that is pre-stored in map information.” Then again Silver claim 2 recites, “determining the effect zone of the identified speed limit sign includes determining a start point and an end point of the effect zone.”  As such Silver reads on the claim).
Regarding claim 12, Silver (US 10713510) discloses the system of claim 9, wherein determining the effect zone of the detected speed limit sign relative to the road based on a speed change location that is within a set distance from the detected speed limit sign (Silver at claim 10 recites, “….., wherein determining the effect zone of the identified speed limit sign includes determining a start point and an end point of the effect zone.” Then again at claim 11, Silver recites, “…….., wherein the start point is determined to be at a point of a road at a predetermined distance before the location of the identified speed limit sign, and the end point is determined to be at a point of the road at a predetermined distance before a location of another speed limit sign.  Therefore, Silver reads on the claims).  
Regarding claim 15, Silver (US 10713510) discloses the system of claim 9, wherein the effect zone is defined by a start point and an end point (Silver claim 2). 
Regarding claim 16, Silver (US 10713510) discloses the system of claim 15, wherein the start point is a point of a road at a predetermined distance before a location of the detected speed limit sign, and the end point is a point of the road at a predetermined distance before a location of another speed limit sign (Silver at claim 10 recites, “….., wherein determining the effect zone of the identified speed limit sign includes determining a start point and an end point of the effect zone.” Then again at claim 11, Silver recites, “…….., wherein the start point is determined to be at a point of a road at a predetermined distance before the location of the identified speed limit sign, and the end point is determined to be at a point of the road at a predetermined distance before a location of another speed limit sign.  Therefore, Silver reads on the claims).  
Regarding claim 17, Silver (US 10713510) discloses the system of claim 9, further comprising the vehicle (Silver Claim 17).  
Regarding claim 18, Silver (US 10713510) discloses a non-transitory, tangible computer-readable storage medium on which computer readable instructions of a program are stored, the instructions, when executed by one or more computing devices, cause the one or more computing devices to perform a method (Silver claim 18), the method comprising: 
identifying a speed limit sign in a vehicle's environment along a road (Silver claim 18); 
determining an effect zone of the identified speed limit sign relative to the road based on characteristics of surrounding areas or another detected object along the road (Silver claims 18, 19); and 
controlling the vehicle based on the determined effect zone of the identified speed limit sign (Silver Claims 1, 9 discloses controlling, ………., the vehicle based on the determined response.  Silver claim 1 also indicates that the determined response is based on the determined effect zone of the detected speed limit sign.  As such it is obvious that Silver reads on the claims).
Regarding claim 19, Silver (US 10713510) discloses the medium of claim 18, wherein determining the effect zone of the identified speed limit sign relative to the road includes determining whether the identified speed limit sign corresponds to a speed limit sign that is pre-stored in map information (Silver Claims 1, 9-11 recites, “determining, by the one or more computing devices, whether the location and orientation of the identified speed limit sign corresponds to a pre-stored location and a pre- stored orientation of a speed limit sign that is pre-stored in map information.” Then again Silver claim 2 recites, “determining the effect zone of the identified speed limit sign includes determining a start point and an end point of the effect zone.”  As such Silver reads on the claim). 
Regarding claim 20, Silver (US 10713510) discloses the medium of claim 18, wherein determining the effect zone of the identified speed limit sign relative to the road includes determining the effect zone is for a speed change location when the identified speed limit sign is within a set distance of an area that has characteristics associated with the speed change location or an object associated with the speed change location (Silver at claim 10 recites, “….., wherein determining the effect zone of the identified speed limit sign includes determining a start point and an end point of the effect zone.” Then again at claim 11, Silver recites, “…….., wherein the start point is determined to be at a point of a road at a predetermined distance before the location of the identified speed limit sign, and the end point is determined to be at a point of the road at a predetermined distance before a location of another speed limit sign.  Therefore, Silver reads on the claims).  

Allowable Subject Matter
Claims 3, 5, 6, 11, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3, the method of claim 2, wherein when the identified speed limit sign corresponds to a permanent speed limit sign that is pre-stored in map information, determining the effect zone of the identified speed limit sign is based on the map information.  
Claim 5, the method of claim 4, wherein the speed change location is a curve in the road, and the effect zone is for the curve in the road.
Claim 6, the method of claim 1, further comprising determining that the identified speed limit sign is a temporary speed limit sign or a permanent speed limit sign based on a location of the identified speed limit sign relative to the road.  
Claim 11, the system of claim 10, wherein when the detected speed limit sign corresponds to a permanent speed limit sign that is pre-stored in map information, determining the effect zone of the detected speed limit sign is based on the map information.  
Claim 13, the system of claim 12, wherein the speed change location is a curve in the road, and the effect zone is for the curve in the road. 
Claim 14, the system of claim 9, wherein the one or more computing devices are further configured to determine that the detected speed limit sign is a temporary speed limit sign or a permanent speed limit sign based on a location of the detected speed limit sign relative to the road.  

Communication 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664